Citation Nr: 1331888	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  12-25 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Board 


ATTORNEY FOR THE BOARD

O. Lopez, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.  The Veteran also served on active duty for training (ACDUTRA) with the U.S. Army Reserves in May 1982.  
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, on behalf of the RO in Jackson, Mississippi.  Jurisdiction of this claim remains with the RO in Jackson, Mississippi.  


FINDING OF FACT

The Veteran's right knee arthritis is not etiologically related to any right knee injury that he incurred during any qualifying period of service. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon VA's receipt of a claim for veterans' benefits, the Veterans Claims Assistance of Act of 2000 (VCAA) imposes on VA:  (1) a duty to notify and (2) a duty to assist.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  As discussed below, VA complied with both these duties. 

The duty to notify requires VA to notify claimants of any information and evidence not of record that:  (1) is necessary to substantiate the claim; (2) the VA will seek to provide; and (3) the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (citing 38 U.S.C.A. § 5103(a)); 38 C.F.R. § 3.159(b)(1).  
VA must also notify a claimant that a disability rating and an effective date for the award for benefits will be assigned if service connection is awarded.  Id.  Notice must be provided before an initial unfavorable decision on a claim by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Here, VA fulfilled its duty to notify by the sending the Veteran a letter, dated in February 2010, before the RO adjudicated his claim, that notified him of the information detailed above.  In any event, the Veteran has not alleged any prejudice regarding VA's duty to notify, and the Board finds none.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (stating that the burden of showing harmful error rests with the party raising the issue).

The duty to assist requires VA to help claimants develop their claims:  (1) by obtaining evidence such as treatment records and other relevant evidence; and (2) by providing a medical examination if warranted based on the factors set forth in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

VA provided the Veteran with an examination of his right knee in August 2012 and also obtained an addendum opinion to that right knee examination.  As will be explained in more detail in the merits section below, the medical evidence of record is adequate.  Moreover, VA associated with claims file the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  Although VA was unable to obtain STRs from the Veteran's period of reserve duty, the Veteran provided copies of his reserve STRs pertaining to his right knee injury while on ACDUTRA. 

The Veteran does not identify and the record does not indicate any additional pertinent evidence that is necessary to fairly adjudicate the claim.  Therefore, the Board finds that the claim is fully developed and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
II. Merits of the Claim

The Veteran contends that he has a right knee disability that was incurred while on ACDUTRA during a night maneuvering exercise in May 1982.   For the reasons stated below, the Veteran's claim is denied. 

In general, service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre- existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Specifically, "[t]o establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis (degenerative joint disease), may be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013). 

One way of establishing the nexus element for these specified chronic diseases is through evidence of continuity of symptomatology. 38 C.F.R. § 3.303(b) (2012); see also Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The "noted" in service element requires only that the condition was noted at the time the veteran was in service but such noting need not be reflected in any written documentation contemporaneous to service.  Id. 

In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2008).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2012); 38 C.F.R. § 3.6(a) (2012); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2012).  Under 38 U.S.C.A. § 101(22) (a) and (c)  ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in line of duty.  Id.   

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or an injury that was incurred in or aggravated by a period of INACDUTRA. See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)). 

In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Presumptive service connection, which applies to chronic diseases such as arthritis if manifested to a compensable degree within one year of discharge from service, does not extend to a claimant seeking service connection based on a period of ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

In deciding a claim, the Board must consider all information and lay and medical evidence of record.  The Board must provide reasons and bases to support its decision.  However, the Board need not discuss every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).

When there is an approximate balance of positive and negative evidence, i.e., when the evidence is in a state of "equipoise," regarding any issue material to the determination of a matter, the Board must give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b) (West 2002 & Supp. 2012). 

The record reflects, and the Veteran admits, that he was on ACDUTRA in May 1982, when he fell into a large hole, injuring his right knee and sustaining a torn cartilage.  The Veteran was informed that the cartilage tear was not bad enough to operate on.  

The Veteran states that since the time of that injury he has had problems with his knee.  In a 2010 statement, he reported that he has suffered more right knee pain in that year than in the past.   He stated that sometimes when he kneels, sit and stands, or is sleeping his knee locks up.  He reports that the locking causes him severe pain and he has to use his hands to straighten his leg.  He further states that he should receive at least 10 percent disability compensation because he is taking pain medication to control the pain in his knee. 

A private treatment record, dated in November 2010, documented the following:  

PHYSICAL EXAMINATION:  [The Veteran] walks with mild antalgia favoring the right.  He has reasonable motion of his knee.  Both knees are stable to exam in all planes ... He has no popliteal lymphadenopathy.  McMurray maneuver gives him moderate discomfort on the right.  He is tender about his right posteromedial joint line.  He has normal motion and sensory exam[.]

X-RAYS:  Standing AP, lateral, and Hughston views of both knees shows fairly symmetric arthritic change with moderate loss of medical joint space.  He does not have any significant osteophytic spurring.  He has slight overhand and tilt of his patella in the trochlear groove.  No lytic or blastic bony lesions.  There is some calcification at the insertion of his quadriceps.  

IMPRESSION: INTERNAL DERANGEMENT RIGHT KNEE. 

The Veteran underwent a VA examination in August 2012.  The report of that examination shows that the examiner reviewed the claims file, medical records, and interviewed the Veteran in conjunction with the physical examination.  Moreover, the Veteran's complaints of pain were recorded in the report of the examination.  The Board, therefore, finds this examination adequate upon which to base a decision with regard to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once the VA undertakes an effort to provide an examination to develop a claim, even if not statutorily obligated to do so, the VA must ensure the examination provided is adequate).

Upon examination, on initial range of motion (ROM) measurements, the right knee motion was 140 degrees or greater of flexion with objective evidence of painful motion beginning at 100 degrees and extension ending at 0 degrees with no limitation of extension.  The Veteran was able to perform repetitive-use testing with 3 repetitions with post-test flexion ending at 140 degrees or greater and post-test extension ending at 0 degrees or at any degree of hyperextension with no limitation of extension.  There was no additional limitation in range of motion of the knee and lower leg following repetitive use testing.  There was, however, right knee functional loss and/or limitation following repetitive-use testing with contributing factors of disability identified as pain on movement and swelling.  There was right knee tenderness or pain to palpation for joint line or soft tissue.  

Muscle strength of the right knee was 5/5 on flexion and 5/5 on extension.  There was no joint instability or patellar subluxation/dislocation.  There was no history of tibial and/or fibular impairment.  The examiner endorsed that the Veteran has or had a meniscus condition and identified the symptoms as frequent episodes of joint locking and joint pain of the right knee.  It was noted that the Veteran had not had a meniscectomy.  The Veteran had also not had joint replacement or other surgical procedures.  The Veteran did not use any assistive devices.  The Veteran did not have functional impairment of an extremity such that no effective function remained.  Imaging studies of the knee revealed the presence of degenerative or traumatic arthritis.   The Veteran's knee condition was noted to impact his ability to work with the following examples listed:  "pain severe with bending.  Limited in bending and walking more than 2 blocks. " 

The examiner diagnosed right knee arthritis.   As to the question of "nexus," i.e., whether the Veteran's knee condition was related to his in-service knee injury, the examiner stated:  

The Veteran did have a significant injury to the right knee while in service.  He was diagnosed with possible fracture or sprain.  However, no displaced fracture was seen.  He currently does not have any knee instability or evidence of arthrosis in the tibia or femur.  He has mild patella spurring.  He did not have a patella fracture at that time.  Without femoral or tibial arthrosis or instability I find no reason that his current condition was related to the injury in service.  

The examiner, however, appears to have inadvertently checked the block on the examination form, endorsing that the Veteran's "claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  As a result, VA sought to reconcile the inconsistency between this endorsement and the nexus rationale.  To that end, VA obtained an addendum medical opinion.   The report of the opinion shows that the examiner reviewed the claims file and medical records prior to rendering an addendum opinion.  The Board, therefore, finds that the opinion is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Based on his review of the claims file, the second examiner found that the Veteran's "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury."  Moreover, he stated he agreed with the previous examiner's "nexus" rationale. 

In deciding the Veteran's claim, the Board has considered all the evidence of record and finds the August 2012 examination and the subsequent addendum opinion to be the most probative evidence on whether there is a causal relationship or "nexus" between the Veteran's in-service injury of the right knee and his current right knee arthritis.   Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against the claim.  

With respect to direct service connection, the Board finds no "nexus" based on the examiner's detailed rationale that, absent femoral or tibial arthrosis or instability, he found no reason that the Veteran's current condition is related to his in-service injury.  Moreover, presumptive service connection for a right knee disability cannot be awarded either in this case regardless of whether or not the appellant manifested the chronic disease of arthritis in his right knee to a compensable degree within one year after his period of ACDUTRA because, as noted above, presumptive service connection does not apply to periods of ACDUTRA.  Biggins, 1 Vet. App. at 477-78. 

The Board recognizes that the Veteran is competent to report symptoms, such as knee pain, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Board notes that, as a lay person without the appropriate medical expertise, the Veteran is not competent to provide a probative opinion on medical matters, such as whether his right knee disability is related to the injury he sustained during ACDUTRA.  The etiology of knee disabilities are inherently not simple to identify given the complexities of the musculoskeletal system.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Whether a layperson is competent to provide a nexus opinion depends on the complexity of the case).

To the extent the Veteran argues that he is entitled to service connection because the August 2012 examiner endorsed that the right knee condition was at least as likely as not incurred in or caused by the claimed in-service injury, the evidence, as noted above, clearly indicates that the examiner checked the wrong box as this endorsement is directly contradicted by the detailed rationale that the examiner provided.  Moreover, VA obtained an addendum opinion to remove any doubt. 

Finally, the Board has also considered whether the Veteran is entitled to service connection based on his period of active service from February 1966 to February 1970.  The Board finds that he is not as the Veteran's STRs during that period show no injury to his knee nor any evidence that arthritis in his knee manifested to a compensable degree within one year after his active duty period.  Indeed, the Veteran does not assert that the injury occurred during this period of active service.  Rather, as noted above, he states that injury occurred during the period of ACDUTRA. 

For the foregoing reasons, the Board concludes that the criteria for establishing service connection for a right knee disability have not been met.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine, but finds it inapplicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disability is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


